 

Case 1:19-cv-11725-PGG-KHP Document 13 Filed 04/02/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JON R. MORGAN, on behalf of Case 1:19-CV-11725-PGG
himself and all others similarly situated,

Plaintiffs, STIPULATION FOR DISMISSAL WITH
V. PREJUDICE; [PROPOSED] ORDER
LD PRODUCTS, INC.,

Defendant.

 

 

NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil
Procedure 41(a), the parties Plaintiff Jon R. Morgan and Defendant LD Products,
Inc., by and through undersigned counsel, hereby (1) stipulate to the dismissal of
this entire action with prejudice, with each party to bear its own attorney’s fees and
costs, and (2) request that the Court dismiss this action with prejudice, with each

party to bear its own attorney’s fees and costs.

Dated: April 2, 2020

SHALOM LAW, PLLC.

By: /s/Jonathan Shalom

Jonathan Shalom, Esq.

105-13 Metropolitan Avenue

Forest Hills, New York 11375

Tel: (718) 971-9474

Email: Jshalom@JonathanShalomLaw.com

 

ATTORNEYS FOR PLAINTIFF

 
 

Case 1:19-cv-11725-PGG-KHP Document 13 Filed 04/02/20 Page 2 of 2

KRONENBERGER ROSENFELD, LLP

Karl S. Kronenberger, Esq.

150 Post St., Ste. 520

San Francisco, CA 94108

Tel: (415) 955-1155 ext. 114
Email: karl@krinternetlaw.com

ATTORNEYS FOR DEFENDANT

[PROPOSED] ORDER
The foregoing Stipulation of the parties is accepted and approved, and this

action is hereby dismissed with prejudice, with each party to bear its own attorney’s

fees and costs.
IT IS SO ORDERED.

DATED: , 2020

 

UNITED STATES MAGISTRATE JUDGE

 
